 1   HANSON BRIDGETT LLP
     MERTON A. HOWARD, SBN 161125
 2   mhoward@hansonbridgett.com
     MEGAN OLIVER THOMPSON, SBN 256654
 3   moliverthompson@hansonbridgett.com
     LAWRENCE M. CIRELLI, SBN 114710
 4   lcirelli@hansonbridgett.com
     DAVINA PUJARI, SBN 183407
 5   dpujari@hansonbridgett.com
     425 Market Street, 26th Floor
 6   San Francisco, California 94105
     Telephone:    (415) 777-3200
 7   Facsimile:    (415) 541-9366
 8   Attorneys for TETRA TECH EC, INC. and TETRA
     TECH, INC.
 9
                             UNITED STATES DISTRICT COURT
10
           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
11

12
     THEODORE ELLINGTON AND VICTORIA               Case No. 3:18-CV-05352-JST
13   TRUSTY,
                                                   STIPULATION AND [PROPOSED]
14                     Plaintiffs,                 ORDER EXTENDING TIME TO
                                                   RESPOND TO PLAINTIFFS' MOTION
15         v.                                      TO REMAND

16   TETRA TECH, INC.; TETRA TECH EC,
     INC.; LENNAR CORPORATION; HPS1
17   BLOCK 51 LLC; FIVEPOINT HOLDINGS,
     LLC; BILL DOUGHERTY; NICK ZAFERES;
18   EMILE HADDAD, and DOES 1-100
     Inclusive,
19
                       Defendants.
20

21

22

23

24

25

26

27

28                                           -1-                    Case No. 3:18-CV-05352-JST
     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS' MOTION TO
                                          REMAND
                                                                                    14921048.2
 1                                              STIPULATION
 2           Pursuant to Local Rules 6-1 and 6-2, Plaintiffs Theodore Ellington and Victoria Trusty
 3   (“Plaintiffs”) and Defendant Tetra Tech EC, Inc. (“Tetra Tech”), by and through their
 4   undersigned counsel, hereby stipulate as follows:
 5           WHEREAS, Tetra Tech removed this action to this Court on August 30, 2018.
 6           WHEREAS, Plaintiffs filed a motion to remand this action on September 25, 2018.
 7           WHEREAS, Tetra Tech's deadline to file an opposition to the motion to remand is
 8   October 9, 2018, and Plaintiffs' deadline to file a reply in support of their motion to remand is
 9   October 16, 2018.
10           WHEREAS, the motion is currently set for hearing on November 8, 2018.
11           WHEREAS, Plaintiffs also filed an identical motion to remand in a substantially similar
12   case entitled Pennington, et al. v. Tetra Tech, Inc., et al., Case No. 3:18-cv-05330-JD, also
13   pending in the Northern District of California. The motion hearing in Pennington is currently set
14   for November 15, 2018 before Judge Donato.
15           WHEREAS, on September 24, 2018, Tetra Tech filed an administrative motion to
16   consider whether four cases pending in the Northern District of California should be related, those
17   being the instant action, the Pennington action, Michael Lin, et al. v. Tetra Tech, Inc., et al., Case
18   No. 3:18-cv-05771-LB, and Dorsey v. Tetra Tech EC, Inc., et al., Case No. 3:18-cv-03623-EDL,
19   the action in which the administrative motion was filed. The Pennington, Ellington, and Lin
20   plaintiffs agree that their cases are related, but not that the Dorsey case is related.
21           WHEREAS, Tetra Tech believes that resolving the administrative motion regarding
22   related cases—prior to multiple hearings on identical remand motions before different assigned
23   Judges—will optimally serve the parties' and the Court's interests in efficiency and equity.
24           WHEREAS, under Local Rule 3-12(b)(1), a ruling is expected on the administrative
25   motion by October 12, 2018.
26           WHEREAS, Tetra Tech requires additional time to gather the necessary evidence to
27   support its Opposition to Plaintiff's Motion to Remand. Some of the evidence is many decades
28                                                     -1-                         Case No. 3:18-CV-05352-JST
     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS' MOTION TO
                                          REMAND
                                                                                                   14921048.2
 1   old and is not within the custody and control of Tetra Tech; while some of the evidence under
 2   review is extremely voluminous. (See Declaration of Merton A. Howard submitted herewith.)
 3          IT IS HEREBY STIPULATED AND AGREED, by the undersigned parties, through their
 4   counsel, and subject to Court approval, that Tetra Tech may have until October 23, 2018, to file
 5   its Opposition to Plaintiffs' Motion to Remand, and Plaintiffs may have a corresponding extension
 6   of time until November 6, 2018 to file their Reply. In order to accommodate the revised briefing
 7   schedule, the parties are available for hearing on November 15, November 29, or such later date
 8   as is ordered by the Court.
 9
     Dated: October 5, 2018                    By: /s/ Anne Marie Murphy
10                                                 JOSEPH W. COTCHETT
                                                   ANNE MARIE MURPHY
11                                                 ALISON E. CORDOVA
                                                   ADAM J. TROTT
12                                                 STEPHANIE D. BIEHL
                                                   COTCHETT, PITRE & McCARTHY, LLP
13                                                 840 Malcolm Road
                                                   Burlingame, CA 94010
14                                                 Telephone:     (650) 697-6000
                                                   Facsimile:     (650) 697-0577
15                                                 Attorneys for THEODORE ELLINGTON and
                                                   VICTORIA TRUSTY
16

17   Dated: October 5, 2018                    By: /s/ Megan Oliver Thompson
                                                   MERTON A. HOWARD
18                                                 MEGAN OLIVER THOMPSON
                                                   LAWRENCE M. CIRELLI
19                                                 DAVINA PUJARI
                                                   HANSON BRIDGETT LLP
20                                                 425 Market Street, 26th Floor
                                                   San Francisco, California 94105
21                                                 Telephone:     (415) 777-3200
                                                   Facsimile:     (415) 541-9366
22                                                 Attorneys for TETRA TECH EC, INC. and
                                                   TETRA TECH, INC.
23

24

25

26

27

28                                                  -2-                       Case No. 3:18-CV-05352-JST
     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS' MOTION TO
                                          REMAND
                                                                                              14921048.2
 1                                    Civil Local Rule 5-1(i)(3) Attestation
 2          Pursuant to Civil Local Rule 5-1(i)(3), I, Megan Oliver Thompson, the ECF user whose
 3   user ID and password are being utilized in the electronic filing of the foregoing Stipulation
 4   Extending Time to Respond to Plaintiffs' Motion to Remand, hereby attest that I obtained
 5   concurrence in the filing of the document from each of the other signatories hereto.
 6
            Dated: October 5, 2018                         By: __/s/ Megan Oliver Thompson_
 7                                                                      Megan Oliver Thompson
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -3-                       Case No. 3:18-CV-05352-JST
     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS' MOTION TO
                                          REMAND
                                                                                               14921048.2
 1                                        [PROPOSED] ORDER
 2           The parties having stipulated and good cause appearing therefore, Tetra Tech may have
 3   until October 23, 2018, to file its Opposition to Plaintiffs' Motion to Remand, and Plaintiffs may
 4                                                                                  December 6
     have until November 6, 2018, to file their Reply. The Motion will be heard on _____________,
 5   2018.
 6           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8
      Dated: October 9, 2018
 9                                                     Hon. John S. Tigar Jon S. Tigar
                                                       United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -4-                        Case No. 18-CV-05352-JST
     STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS' MOTION TO
                                          REMAND
                                                                                               14921048.2
